Exhibit 10.98

AMENDMENT NUMBER FOUR
to the
Master Loan and Security Agreement
Dated as of March 21, 2003
by and between
E-LOAN, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.



This AMENDMENT NUMBER FOUR is made this 12th day of March, 2003, by and between
E-LOAN, INC., having an address at 5875 Arnold Road, Dublin, California 94568
(the "Borrower") and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an
address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the "Lender"), to
the Master Loan and Security Agreement, dated as of March 21, 2003, by and
between the Borrower and the Lender, as amended (the "Agreement"). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

RECITALS



WHEREAS, the Borrower has requested that the Lender agree to amend the Agreement
to extend the Termination Date thereunder to March 31, 2003;



WHEREAS, as of the date of this Amendment, the Borrower represents to the Lender
that it is in compliance with all of the representations and warranties and all
of the affirmative and negative covenants set forth in the Agreement;



WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:



SECTION 1. Effective as of March 12, 2003, Section 1 of the Agreement is hereby
amended by deleting the definition of Termination Date and replacing it with the
following:



"Termination Date" shall mean March 31, 2003, or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.



SECTION 2. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.



SECTION 3. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.



SECTION 4. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Four, the Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.



SECTION 5. Governing Law. This Amendment Number Four shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).



SECTION 6. Counterparts. This Amendment Number Four may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.



 

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



 

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Four to be executed and delivered by their duly authorized officers as of
the day and year first above written.



E-LOAN, INC.
(Borrower)

     

By: ________________________

 

Name: Steven M. Majerus

 

Title: SVP Capital Markets

     

By: ________________________

 

Name: Joe Kennedy

 

Title: President

     

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.
(Lender)

     

By: ________________________

 

Name: Anthony Palmisano

 

Title: Vice President




--------------------------------------------------------------------------------


